THE STATE OF SOUTH CAROLINA 

                 In The Supreme Court 


   Patricia Fore, Employee, Petitioner,

   v.

   Griffco of Wampee, Inc., Employer, and Chartis Claims,
   Inc., Carrier, Respondents.

   Appellate Case No. 2014-002039



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



    Appeal from The Workers' Compensation Commission 



                       Opinion No. 27588 

        Heard October 20, 2015 – Filed November 12, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Stephen B. Samuels, of Samuels Law Firm, LLC, and
   Peter P. Leventis, IV, of McKay Cauthen Settana &
   Stubley, PA, both of Columbia, for Petitioner.

   James H. Lichty, of Columbia, and Helen F. Hiser, of Mt.
   Pleasant, both of McAngus Goudelock & Courie, LLC,
   for Respondents.
      PER CURIAM: We granted certiorari to review the court of appeals'
opinion in Fore v. Griffco of Wampee, Inc., 409 S.C. 360, 762 S.E.2d 37 (Ct. App.
2014). We now dismiss the writ of certiorari as improvidently granted.1

DISMISSED AS IMPROVIDENTLY GRANTED

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.




1
  Accordingly, pursuant to the court of appeals' opinion, this matter is remanded to
the Workers' Compensation Commission for a redetermination of Patricia Fore's
benefits with express direction to consider Tony Owens' testimony and for Garry
Smith's letter to be removed from Fore's public file.